Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 18 February 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My dear Charles
					Washington 18 Feby 1818
				
				I am much gratified to learn that you have made an agreeable acquaintance, and still more that the young friend you have chosen, is a boy of emulation—his fortune is of little consequence, as with talents & industry much may be done in this Country, and by constant application you may both attain honour and reputation—I have no doubt that you took pains to distinguish yourself at the examination which you anticipated—ambition when devoted to proper objects and exerted to attain excellence in a noble passion and worthy of a man but it is disgraceful when it is excited or gratified by improper means—You are so much older of your age than Boys usually are, that I write you as I would to either of your brothers, confident as I am that you will reflect upon the Lesson’s which I offer you and from derive from them every advantageI am much afraid that I shall be disappointed of my trip to Boston this Summer—The President is going to Kentucky and to visit the Southern States, and I fear your father will not be able to obtain leave of absence—This Letter is full of the objection which you made in your last but one as the I forms rather too strong a feature in my composition—bad habits are not easily eradicated and mine was acquired when very young; and I had not the advantage of having the instruction which you have received never having written a Letter of my own until I was twenty years of age—But a little attention will cure you of this defect which is a great one as it evinces too much thought of self  and betrays what in other words would be styled egotism—Do write me what new word I have used in my Letters to you, mentioned by Miss Welsh—The word Boobyism is a very good and expressive one but I hope I shall never have to apply it to the tenderly loved Child of
				
					Louisa C Adams
				
				
					Present my Compliments to Miss Welsh and tell her I think she had better take some of the shortest of John’s Shirts for your use as he has a piece of Linen laying by at his Grandmama’s I am sorry to learn that he is still inclined to be a little rebellious I do not approve of his taking his night Shirts into wear in the day—Let me caution you not to go out skating on any water deep enough to admit of an accident—Should any thing befal either of you it would break the heart of your Mother
				 
			